—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles, dated July 12, 2001, which confirmed the findings of an Administrative Law Judge, made after a hearing, that the petitioner violated Vehicle and Traffic Law § 385 (9) and (10), and § 401 (7) (F) (b), and imposed a fine in the sum of $7,250.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
“It is well established that in order to annul an administrative determination, made after a hearing, the court must be satisfied, after reviewing the record as a whole, that the record lacks substantial evidence to support the determination” (Siano v Dolce, 256 AD2d 582 [1998]). A reviewing court will not undertake the functions of weighing evidence and assessing credibility, as they are committed to the Administrative Law Judge (see Eyrich v Jackson, 267 AD2d 237 [1999]; Matter of Neiman v State of N.Y. Dept. of Motor Vehs. Appeals Bd., 265 AD2d 558 [1999]; Matter of Galante v Commissioner of Motor Vehs. of State of N.Y., 253 AD2d 763 [1998]).
The testimony of the traffic enforcement agent who issued the summonses regarding the location of the weighing site and his training, accompanied by certificates establishing the accuracy of the devices he used in weighing the petitioner’s vehicle, provided a sufficient basis for the determination of the Administrative Law Judge (see Matter of R & D Equip. Leas*419ing Co. v Adduci, 220 AD2d 900 [1995]; Matter of Solomon Oliver Contr. Corp. v Adduci, 201 AD2d 979 [1994]; see also Matter of De Oliveira v New York State Dept. of Motor Vehs., 271 AD2d 607 [2000]). As the determination is supported by substantial evidence, we decline to disturb it. Altman, J.P., Krausman, Goldstein and Cozier, JJ., concur.